DETAILED ACTION
Claim(s) 1-48 are presented for examination.
Claims 1, 8, 15, 17, 24, 31, 33, 36, 39, 42, 44 and 45 are amended.
Claim(s) 2-4, 6, 7, 10-14, 18-20, 22, 23, 26-30 and 40 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 11-13 of 14), filed October 21st, 2021, with respect to rejection of claim(s) 1, 5, 8, 9, 15-17, 21, 24, 25, 31-39 and 41-48 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Cited portions of Jin fail to disclose "a flow identifier associated with a flow-based QoS control ... correspond[ing] to a data flow" ... Jin, Touati, and Horn, alone or in combination, fail to disclose "receiving ... a flow identifier ... from a session management function that is separated from a mobility management function in the CN, wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN” [Remarks, page 11-12 of 14].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Jin fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 & ¶88 discloses as follows.
	[0087] Step 250: The MME sends a session establishment request to the core network gateway, where the session establishment request carries first channel information allocated by the serving gateway to the PDN connection, the first channel information includes an IP address and a port number that are of a first channel and that are allocated by the access network access node to the UE, and the first channel information is used to establish the first channel between the serving gateway and the packet data gateway.

	[0088] Step 260: The core network gateway returns a session establishment response to the MME, where the session establishment response carries second channel information allocated by the packet data gateway to the PDN connection, the second channel information includes an IP address and a port number that are of a second channel and that are allocated by the core network gateway to the UE, and the second channel information is used to establish the second channel between the packet data gateway and the serving gateway. The first channel and the second channel form the transmission tunnel, which is used to transmit the service data flow between the access network access node and the core network gateway.

	In other words, Jin teaches: “receiving ... a flow identifier ... from a session management function that is separated from a mobility management function in the CN, wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN” by disclosing -       

	the MME receives a session establishment response from the core network gateway (i.e. a separate node or serving gateway (S-GW)) carrying second channel information allocated by the packet data gateway to the PDN connection, the second channel information includes an IP address and a port number (i.e. an identifier for identifying the flow of packets in the direction of the UE) that are of a second channel and that are allocated by the core network gateway to the UE, and the second channel information is used to establish the second channel between the packet data gateway and the serving gateway (i.e. a packet data gateway (P-GW) or user plane (UP) anchor in communication with the serving gateway (S-GW)). The first channel and the second channel form the transmission tunnel, which is used to transmit the service data flow between the access network access node and the core network gateway.
  
	Therefore a prima facie case of obviousness is established by Jin under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 8, 9, 15-17, 21, 24, 25, 31-39 and 41-48 are rejected under 35 U.S.C. § 103 as being unpatentable over Touati et al. (US 9,578,647 B2) hereinafter “Touati” in view of Horn et al. (US 9,819,469 B2) hereinafter “Horn” and in further view of Jin (US 2017/0041968 A1).

Regarding Claims 1 and 17,
	Touati discloses an apparatus [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, an access controller (AC) “44”] for controlling Quality of Service (QoS) [see fig. 11, col. 10, lines 1-18, for moderating Quality of Service (QoS)], comprising: 
	a processor configured to [see fig. 11, col. 9, lines 1-3; including a processor “72” implemented to]: 
	receive a flow identifier in a core network (CN) [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; receive a bearer creation request including an “S2a” interface bearer identifier (ID) from a Packet Data Network Gateway (PDN-GW) “20” within a core network (CN) “22”] and information about a corresponding QoS parameter of a Packet Data Network (PDN) connection in the CN [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; and one or more QoS requirements from a Packet Data Network Gateway (PDN-GW) “20” within the core network (CN) “22”], wherein the corresponding QoS parameter includes a QoS identifier and an Allocation and Retention Priority (ARP) [see fig. 6A: Step “406”, col. 6, lines 60-64, the QoS requirements include one or more of a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP)]; and 
	transmit information about the mapping relation between the radio bearer and the flow identifier to a user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, send a bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to a wireless terminal “30”].
	Touati does not explicitly teach “establish a mapping relation between a radio bearer and the flow identifier”.
	However, Horn discloses establishing a mapping relation between a radio bearer and the flow identifier [see fig. 8A, col. 17, lines 26-67, a table (i.e. relation) of QoS mapping data “810” associating (i.e. establishing) each possible QoS class identifier (QCI) of an evolved packet system (EPS) bearer with wireless local area network (WLAN) access category (AC) that supports the QoS requirements of a particular QoS class identifier (QCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “establish a mapping relation between a radio bearer and the flow identifier” as taught by Horn in the system of Touati for maintaining the QoS defined for a bearer while transmitting at least a portion of the data for the bearer over a WLAN connection [see Horn col. 1, lines 61-64]. 
	Neither Touati nor Horn explicitly teach a flow identifier “associated with a flow-based QoS control” in a core network (CN); “a session management function that is separated from a mobility management function” in the CN, wherein “the flow identifier corresponds to a data flow”; “wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN”, a radio bearer “that satisfies a requirement of the corresponding QoS parameter”; “receiving, by the base station, a data packet carrying the flow identifier from the user terminal over the radio bearer”; and “transmitting, by the base station, the data packet to a gateway, wherein the flow identifier and the radio bearer has a verified binding relationship”.
	However Jin discloses a flow identifier associated with a flow-based QoS control in a core network (CN) [see fig(s). 2 & 3: Step(s) “210”/”260”, pg. 7, ¶76 lines 1-8; pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the access network access node can subsequently identify a service data flow of the UE according to the QoS information; the first channel and the second channel form the transmission tunnel, which is used to transmit the service data flow between the access network access node and the core network gateway]; 
	a session management function that is separated from a mobility management function in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the MME receives a session establishment response from the core network gateway (i.e. a serving gateway (S-GW)) carrying second channel information]. 
	the flow identifier corresponds to a data flow [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the identifier of the air interface resource is used to indicate an air interface resource that is used by the UE to transmit, on the air interface bearer, the service data flow of the UE]; 
	wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the second channel information is used to establish the second channel between the packet data gateway and the serving gateway (i.e. a user plane (UP) anchor in communication with the serving gateway (S-GW) in the Core Network (CN));
	a radio bearer that satisfies a requirement of the corresponding QoS parameter [see fig. 2: Step “220”, pg. 7, ¶77 lines 1-10, after receiving the QoS information, the access network access node identifies the service data flow of the UE according to a requirement of the QoS information, establishes a mapping relationship between different service data flows that meet different requirements of the QoS information and different air interface bearers, and allocates, to different air interface bearers, the air interface resource, that is, the air interface resource used when different service data flows are transmitted on different air interface bearers];
	receiving [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, receiving], by the base station [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, by the access network access node], a data packet carrying the flow identifier from the user terminal over the radio bearer [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, a recovery request sent by the UE for allocating a new service data flow to the air interface bearer according to a stored context of the UE and according to the QoS information sent by the PCRF for establishing a mapping relationship between the service data flow of the UE and the air interface bearer including an identifier indicating the air interface resource to be used by the UE for transmitting the service data flow of the UE on the matching air interface bearer]; and 
	transmitting [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, transmitting], by the base station [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, by the access network access node], the data packet to the gateway [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, data of the UE to the serving gateway], wherein the flow identifier and the radio bearer has a verified binding relationship [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the RRC connection reconfiguration message includes a mapping relationship between the service data flow of the UE and the air interface bearer, and further includes an identifier of an air interface resource allocated by the access network access node to the UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow identifier “associated with a flow-based QoS control” in a core network (CN); “a session management function that is separated from a mobility management function” in the CN, wherein “the flow identifier corresponds to a data flow”; “wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN”, a radio bearer “that satisfies a requirement of the corresponding QoS parameter”; “receiving, by the base station, a data packet carrying the flow identifier from the user terminal over the radio bearer”; and “transmitting, by the base station, the data packet to a gateway, wherein the flow identifier and the radio bearer has a verified binding relationship” as taught by Jin in the combined system of Touati and Horn for implementing flexible control on a bearer and implement transmission of a service data flow of a terminal device by using multiple access technologies [see Jin pg. 1, ¶7 lines 1-4].

Regarding Claims 5 and 21,
	Touati discloses the apparatus of claim 17 [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, the access controller (AC) “44”], wherein the processor is further configured to transmit a mapping relation between a second flow identifier to be released and a corresponding radio bearer to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, send a bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to the wireless terminal “30”].

Regarding Claims 9 and 25,
	Touati discloses the apparatus of claim 17 [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, the access controller (AC) “44”], wherein the processor is configured to transmit the information about the mapping 143549529.1Inventor Jinguo Zhu et al.Docket No. 125096-8515.US00Appl. No. 16/148,867FiledOctober 1, 2018Page8 of 13relation between the radio bearer and the flow identifier to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, send a bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to a wireless terminal “30”] by: 
	transmitting a Radio Resource Control (RRC) reconfiguration request message to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, sending a bearer creation request to the wireless terminal “30”], the RRC reconfiguration request message carrying the information about the mapping relation between the radio bearer and the flow identifier [see fig. 6B: Step “424”, col. 7, lines 60-63, the bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements].

Regarding Claims 15 and 31,
	Touati discloses an apparatus [see fig. 13, col. 10, lines 59-66, a wireless terminal “30”] for controlling Quality of Service (QoS) ) [see fig. 11, col. 10, lines 25-30, for moderating Quality of Service (QoS)], comprising: a processor configured to [see fig. 13, col. 10, lines 59-66, including a processor “84” implemented to]: 
	receive [see fig. 6B: Step “424”, col. 7, lines 60-63, receive], from a base station [see fig. 6B: Step “424”, col. 7, lines 60-63, from an access controller (AC) “44”], a request [see fig. 6B: Step “424”, col. 7, lines 60-63, a DSCP mapping value for QoS requirements included in a bearer creation request] of a Packet Data Network (PDN) connection [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; of a Packet Data Network Gateway (PDN-GW) “20”]; 
	receive information about a data flow characteristic of the PDN connection corresponding to the flow identifier [see fig. 6B: Step “424”, col. 8, lines 1-6, receive a wireless terminal bearer identifier (ID) identifying the dedicated bearer of the PDN-GW “20”]; and 
	transmit a data packet using the radio bearer [see fig. 6B: Step “428”, col. 8, lines 13-16, send a create bearer response], wherein the data packet carries the flow identifier corresponding to the data flow characteristic [see fig. 6B: Step “428”, col. 8, lines 13-16, the create bearer response includes a wireless terminal “WT” bearer identifier (ID) different from the “S2a” interface bearer identifier (ID)].
	Touati does not explicitly teach “a mapping relation between a flow identifier and a radio bearer”.
	However, Horn discloses a mapping relation between a flow identifier and a radio bearer [see fig. 8A, col. 17, lines 26-67, a table (i.e. relation) of QoS mapping data “810” associating (i.e. establishing) each possible QoS class identifier (QCI) of an evolved packet system (EPS) bearer with wireless local area network (WLAN) access category (AC) that supports the QoS requirements of a particular QoS class identifier (QCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “a mapping relation between a flow identifier and a radio bearer” as taught by Horn in the system of Touati for maintaining the QoS defined for a bearer while transmitting at least a portion of the data for the bearer over a WLAN connection [see Horn col. 1, lines 61-64]. 
	Neither Touati nor Horn explicitly teach a flow identifier “associated with a flow-based QoS control” in a core network (CN); “the flow identifier corresponds to a data flow and is indicated by a session management function that is separated from a mobility management function, the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN”; and “the radio bear satisfies a requirement of a corresponding QoS parameter”.
	However Jin discloses a flow identifier associated with a flow-based QoS control in a core network (CN) [see fig. 2: Step “210”, pg. 7, ¶76 lines 1-8, the access network access node directly receives the QoS information from the PCRF by using the foregoing transmission path, or receives the QoS information from the PCRF by using the MME, so that the access network access node can subsequently identify a service data flow of the UE according to the QoS information, and complete the radio resource control (RRC) connection reconfiguration];
	the flow identifier corresponds to a data flow [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the identifier of the air interface resource is used to indicate an air interface resource that is used by the UE to transmit, on the air interface bearer, the service data flow of the UE] and is indicated by a session management function that is separated from a mobility management function [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the MME receives a session establishment response from the core network gateway (i.e. a serving gateway (S-GW)) carrying second channel information], the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the second channel information is used to establish the second channel between the packet data gateway and the serving gateway (i.e. a user plane (UP) anchor in communication with the serving gateway (S-GW) in the Core Network (CN)); and 
	the radio bear satisfies a requirement of a corresponding QoS parameter [see fig. 2: Step “220”, pg. 7, ¶77 lines 1-10, after receiving the QoS information, the access network access node identifies the service data flow of the UE according to a requirement of the QoS information, establishes a mapping relationship between different service data flows that meet different requirements of the QoS information and different air interface bearers, and allocates, to different air interface bearers, the air interface resource, that is, the air interface resource used when different service data flows are transmitted on different air interface bearers].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow identifier “associated with a flow-based QoS control” in a core network (CN); “the flow identifier corresponds to a data flow and is indicated by a session management function that is separated from a mobility management function, the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN”; and “the radio bear satisfies a requirement of a corresponding QoS parameter” as taught by Jin in the combined system of Touati and Horn for implementing flexible control on a bearer and implement transmission of a service data flow of a terminal device by using multiple access technologies [see Jin pg. 1, ¶7 lines 1-4].

Regarding Claims 16 and 32,
	Touati discloses the apparatus of claim 31 [see fig. 13, col. 10, lines 59-66, the wireless terminal “30”], wherein the processor is further configured to:  143549529.1Inventor Jinguo Zhu et al.Docket No. 125096-8515.US00 Appl. No. 16/148,867 FiledOctober 1, 2018 Page9 of 13 
	receive information about a second flow identifier to be released from the base station [see fig. 10: Step “608”, col. 9, lines 10-12, receive a delete bearer request including the wireless terminal bearer ID from the AC “44”]; and 
	releasing a mapping relation between the second flow identifier to be released and a corresponding radio bearer [see fig. 10: Step “608”, col. 9, lines 12-15, delete the context associated with the one or more TFTs for the dedicated bearer].

Regarding Claims 33 and 36,
	Touati discloses the apparatus of claim 17 [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, the access controller (AC) “44”], wherein the processor is further configured to: 
	receive a data packet carrying the flow identifier from the gateway [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; receive a bearer creation request including an “S2a” interface bearer identifier (ID) and one or more QoS requirements from a Packet Data Network Gateway (PDN-GW) “20”],143549529.1Inventor Jinguo Zhu et al.Docket No. 125096-8515.US00 Appl. No. 16/148,867FiledOctober 1, 2018Page10 of 13determine the radio bearer corresponding to the flow identifier based on the mapping relation [see fig. 6B: Step “412”, col. 7, lines 32-38, determine if an AP “38” supports one or more QoS requirements], and transmit the data packet to the user terminal over the radio bearer [see fig. 6B: Step “424”, col. 7, lines 60-63, send the create bearer request to the wireless terminal “30” that includes a DSCP mapping value for the QoS requirements].

Regarding Claims 34 and 37,
	Touati discloses the apparatus of claim 31 [see fig. 13, col. 10, lines 59-66, the wireless terminal “30”], wherein the processor is configured to receive the flow identifier and information about the corresponding radio bearer [see fig. 6B: Step “424”, col. 8, lines 1-6, receive a wireless terminal bearer identifier (ID) identifying the dedicated bearer of the PDN-GW “20”] by: 
	receiving a Radio Resource Control (RRC) reconfiguration request message [see fig. 6B: Step “424”, col. 7, lines 60-63, receiving a DSCP mapping value for QoS requirements included in a bearer creation request] from the base station [see fig. 6B: Step “424”, col. 7, lines 60-63, from the access controller (AC) “44”], the RRC reconfiguration request message carrying information about the mapping relation between the radio bearer and the flow identifier [see fig. 6B: Step “424”, col. 7, lines 60-63, the bearer creation request consisting of the DSCP mapping value for QoS requirements] of the PDN connection [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; of the Packet Data Network Gateway (PDN-GW) “20”].

Regarding Claims 35 and 38,
	Touati discloses the apparatus of claim 31 [see fig. 13, col. 10, lines 59-66, the wireless terminal “30”], wherein the processor is configured to save the mapping relation between the flow identifier and the radio bearer [see fig. 6B, col. 10, lines 9-13; mark uplink packets that match any of the one or more TFTs with the received DSCP value in the mapping].

Regarding Claim 39,
	Touati discloses a non-transitory computer storage medium having code stored thereon [see fig. 11, col. 10, lines 1-12; a memory “74” storing software and/or firmware], the code when executed by a processor [see fig. 11, col. 10, lines 1-12; the stored software and/or firmware during implementation by a processor “72”], causing the processor to implement a method that comprises [see fig. 11, col. 10, lines 1-12; trigger the processor “72” to execute a method consisting of]: 
	receiving [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; receiving], by a base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by an access controller (AC) “44”], a flow identifier in a core network (CN) [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; a bearer creation request including an “S2a” interface bearer identifier (ID) within a core network (CN) “22”] and information about a corresponding QoS parameter of a Packet Data Network (PDN) connection in the CN [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; and one or more QoS requirements from a Packet Data Network Gateway (PDN-GW) “20” within the core network (CN) “22”], wherein the corresponding QoS parameter includes a QoS identifier and an Allocation and Retention Priority (ARP) ) [see fig. 6A: Step “406”, col. 6, lines 60-64, the QoS requirements include one or more of a QoS Class Identifier (QCI) and Allocation and Retention Priority (ARP)]; 
	transmitting [see fig. 6B: Step “424”, col. 7, lines 60-63, sending], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], information about the mapping relation between the radio bearer and the flow identifier to a user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, a bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to a wireless terminal “30”].
	Touati does not explicitly teach “establishing, a mapping relation between a radio bearer and the flow identifier”.
	However, Horn discloses establishing, a mapping relation between a radio bearer and the flow identifier [see fig. 8A, col. 17, lines 26-67, a table (i.e. relation) of QoS mapping data “810” associating (i.e. establishing) each possible QoS class identifier (QCI) of an evolved packet system (EPS) bearer with wireless local area network (WLAN) access category (AC) that supports the QoS requirements of a particular QoS class identifier (QCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “establishing, a mapping relation between a radio bearer and the flow identifier” as taught by Horn in the system of Touati for maintaining the QoS defined for a bearer while transmitting at least a portion of the data for the bearer over a WLAN connection [see Horn col. 1, lines 61-64]. 
	Neither Touati nor Horn explicitly teach a flow identifier “associated with a flow-based QoS control” in a core network (CN); “a session management function that is separated from a mobility management function” in the CN, wherein “the flow identifier corresponds to a data flow”; “wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN”, a radio bearer “that satisfies a requirement of the corresponding QoS parameter”; “receiving, by the base station, a data packet carrying the flow identifier from the user terminal over the radio bearer”; and “transmitting, by the base station, the data packet to a gateway, wherein the flow identifier and the radio bearer has a verified binding relationship”.
	However Jin discloses a flow identifier associated with a flow-based QoS control in a core network (CN) [see fig(s). 2 & 3: Step(s) “210”/”260”, pg. 7, ¶76 lines 1-8; pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the access network access node can subsequently identify a service data flow of the UE according to the QoS information; the first channel and the second channel form the transmission tunnel, which is used to transmit the service data flow between the access network access node and the core network gateway]; 
	a session management function that is separated from a mobility management function in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the MME receives a session establishment response from the core network gateway (i.e. a serving gateway (S-GW)) carrying second channel information]. 
	the flow identifier corresponds to a data flow [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the identifier of the air interface resource is used to indicate an air interface resource that is used by the UE to transmit, on the air interface bearer, the service data flow of the UE]; 
	wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the second channel information is used to establish the second channel between the packet data gateway and the serving gateway (i.e. a user plane (UP) anchor in communication with the serving gateway (S-GW) in the Core Network (CN));
	a radio bearer that satisfies a requirement of the corresponding QoS parameter [see fig. 2: Step “220”, pg. 7, ¶77 lines 1-10, after receiving the QoS information, the access network access node identifies the service data flow of the UE according to a requirement of the QoS information, establishes a mapping relationship between different service data flows that meet different requirements of the QoS information and different air interface bearers, and allocates, to different air interface bearers, the air interface resource, that is, the air interface resource used when different service data flows are transmitted on different air interface bearers];
	receiving [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, receiving], by the base station [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, by the access network access node], a data packet carrying the flow identifier from the user terminal over the radio bearer [see fig. 5: “Manner 1”, Step “1” pg. 10, ¶114 lines 1-8; pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, a recovery request sent by the UE for allocating a new service data flow to the air interface bearer according to a stored context of the UE and according to the QoS information sent by the PCRF for establishing a mapping relationship between the service data flow of the UE and the air interface bearer including an identifier indicating the air interface resource to be used by the UE for transmitting the service data flow of the UE on the matching air interface bearer]; and 
	transmitting [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, transmitting], by the base station [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, by the access network access node], the data packet to the gateway [see fig. 5: “Manner 2”, pgs. 10-11, ¶116 lines 1-20, data of the UE to the serving gateway], wherein the flow identifier and the radio bearer has a verified binding relationship [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the RRC connection reconfiguration message includes a mapping relationship between the service data flow of the UE and the air interface bearer, and further includes an identifier of an air interface resource allocated by the access network access node to the UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow identifier “associated with a flow-based QoS control” in a core network (CN); “a session management function that is separated from a mobility management function” in the CN, wherein “the flow identifier corresponds to a data flow”; “wherein the session management function is in communication with an entity that is an access point and a user plane anchor for a user equipment in the CN”, a radio bearer “that satisfies a requirement of the corresponding QoS parameter”; “receiving, by the base station, a data packet carrying the flow identifier from the user terminal over the radio bearer”; and “transmitting, by the base station, the data packet to a gateway, wherein the flow identifier and the radio bearer has a verified binding relationship” as taught by Jin in the combined system of Touati and Horn for implementing flexible control on a bearer and implement transmission of a service data flow of a terminal device by using multiple access technologies [see Jin pg. 1, ¶7 lines 1-4].

Regarding Claim 41,
	Touati discloses the non-transitory computer storage medium of claim 39 [see fig. 11, col. 10, lines 1-12; the memory “74” storing software and/or firmware], wherein the method comprises: 	
	transmitting [see fig. 6B: Step “424”, col. 7, lines 60-63, sending], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], a mapping relation between a second flow identifier to be released and a corresponding radio bearer to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, a bearer creation request including a DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to the wireless terminal “30”].

Regarding Claim 43, 
	Touati discloses the non-transitory computer storage medium of claim 39 [see fig. 11, col. 10, lines 1-12; the memory “74” storing software and/or firmware], wherein said transmitting the information about the mapping relation between the radio bearer and the flow identifier to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, send a bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements to a wireless terminal “30”] comprises: 
	transmitting [see fig. 6B: Step “424”, col. 7, lines 60-63, sending], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], a Radio Resource Control (RRC) reconfiguration request message to the user terminal [see fig. 6B: Step “424”, col. 7, lines 60-63, a bearer creation request to the wireless terminal “30”], the RRC reconfiguration request message carrying the information about the mapping relation between the radio bearer and the flow identifier [see fig. 6B: Step “424”, col. 7, lines 60-63, the bearer creation request including the DSCP mapping value based on the “S2a” interface bearer identifier (ID) and one or more QoS requirements].

Regarding Claim 44,
	Touati discloses the non-transitory computer storage medium of claim 39 [see fig. 11, col. 10, lines 1-12; the memory “74” storing software and/or firmware], wherein the method comprises: 
	receiving [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; receiving], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], a data packet carrying the flow identifier from the gateway [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; a bearer creation request including an “S2a” interface bearer identifier (ID) and one or more QoS requirements from a Packet Data Network Gateway (PDN-GW) “20”]; 	
	determining [see fig. 6B: Step “412”, col. 7, lines 32-38, determining], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], the radio bearer corresponding to the flow identifier based on the mapping relation [see fig. 6B: Step “412”, col. 7, lines 32-38, if an AP “38” supports one or more QoS requirements], and transmitting [see fig. 6B: Step “424”, col. 7, lines 60-63, sending], by the base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, by the access controller (AC) “44”], the data packet to the user terminal over the radio bearer [see fig. 6B: Step “424”, col. 7, lines 60-63, the create bearer request to the wireless terminal “30” that includes a DSCP mapping value for the QoS requirements].

Regarding Claim 45,
	Touati discloses a non-transitory computer storage medium having code stored thereon [see fig. 13, col. 10, lines 59-66, the memory “86” storing software and/or firmware], the code when executed by a processor [see fig. 13, col. 10, lines 59-66, the stored software and/or firmware during implementation by a processor “84”], causing the processor to implement a method that comprises [see fig. 13, col. 10, lines 59-66, trigger the processor “84” to execute a method consisting of]: 
	receiving [see fig. 6B: Step “424”, col. 7, lines 60-63, receiving], by a user terminal [see fig. 13, col. 10, lines 59-66, by a wireless terminal “30”], a request [see fig. 6B: Step “424”, col. 7, lines 60-63, a DSCP mapping value for QoS requirements included in a bearer creation request] of a Packet Data Network (PDN) connection [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; of a Packet Data Network Gateway (PDN-GW) “20”] from a base station [see fig. 11, col. 9, lines 1-3; col. 10, lines 1-18, from an access controller (AC) “44”]; 
	receiving the flow identifier [see fig. 6B: Step “424”, col. 8, lines 1-6, receiving a wireless terminal bearer identifier (ID) identifying the dedicated bearer of the PDN-GW “20”] and information about a corresponding uplink data flow [see fig. 6B: Step “424”, col. 7, lines 60-63, and one or more uplink traffic flow templates (TFTs)] characteristic of the PDN connection [see fig. 6B: Step “424”, col. 8, lines 1-6, identifying the dedicated bearer] from a gateway in a core network [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; from a Packet Data Network Gateway (PDN-GW) “20” within a core network (CN) “22”]; and 
	transmitting [see fig. 6B: Step “428”, col. 8, lines 13-16, sending], by the user terminal [see fig. 13, col. 10, lines 59-66, by the wireless terminal “30”], a data packet using the radio bearer [see fig. 6B: Step “428”, col. 8, lines 13-16, a create bearer response], wherein the data packet carries the flow identifier corresponding to the data flow characteristic [see fig. 6B: Step “428”, col. 8, lines 13-16, the create bearer response includes a wireless terminal “WT” bearer identifier (ID) different from the “S2a” interface bearer identifier (ID)].
	Touati does not explicitly teach “a mapping relation between a flow identifier and a radio bearer”.
	However, Horn discloses a mapping relation between a flow identifier and a radio bearer [see fig. 8A, col. 17, lines 26-67, a table (i.e. relation) of QoS mapping data “810” associating (i.e. establishing) each possible QoS class identifier (QCI) of an evolved packet system (EPS) bearer with wireless local area network (WLAN) access category (AC) that supports the QoS requirements of a particular QoS class identifier (QCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “a mapping relation between a flow identifier and a radio bearer” as taught by Horn in the system of Touati for maintaining the QoS defined for a bearer while transmitting at least a portion of the data for the bearer over a WLAN connection [see Horn col. 1, lines 61-64]. 
	Neither Touati nor Horn explicitly teach a flow identifier “associated with a flow-based QoS control” in a core network (CN); “the flow identifier corresponds to a data flow and is indicated by a session management function that is separated from a mobility management function, the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN”; and “the radio bear satisfies a requirement of a corresponding QoS parameter”.
	However Jin discloses a flow identifier associated with a flow-based QoS control in a core network (CN) [see fig. 2: Step “210”, pg. 7, ¶76 lines 1-8, the access network access node directly receives the QoS information from the PCRF by using the foregoing transmission path, or receives the QoS information from the PCRF by using the MME, so that the access network access node can subsequently identify a service data flow of the UE according to the QoS information, and complete the radio resource control (RRC) connection reconfiguration];
	the flow identifier corresponds to a data flow [see fig. 3: Step “310” pg. 9, ¶98 lines 1-12; ¶99 lines 1-18, the identifier of the air interface resource is used to indicate an air interface resource that is used by the UE to transmit, on the air interface bearer, the service data flow of the UE] and is indicated by a session management function that is separated from a mobility management function [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the MME receives a session establishment response from the core network gateway (i.e. a serving gateway (S-GW)) carrying second channel information], the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN [see fig(s). 2 & 3: Step(s) “250” & “260”, pg. 8, ¶87 lines 1-9; ¶88 lines 1-13, the second channel information is used to establish the second channel between the packet data gateway and the serving gateway (i.e. a user plane (UP) anchor in communication with the serving gateway (S-GW) in the Core Network (CN)); and 
	the radio bear satisfies a requirement of a corresponding QoS parameter [see fig. 2: Step “220”, pg. 7, ¶77 lines 1-10, after receiving the QoS information, the access network access node identifies the service data flow of the UE according to a requirement of the QoS information, establishes a mapping relationship between different service data flows that meet different requirements of the QoS information and different air interface bearers, and allocates, to different air interface bearers, the air interface resource, that is, the air interface resource used when different service data flows are transmitted on different air interface bearers].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow identifier “associated with a flow-based QoS control” in a core network (CN); “the flow identifier corresponds to a data flow and is indicated by a session management function that is separated from a mobility management function, the session management function in communication with an entity that is an access point and a user plane anchor for the user terminal in the CN”; and “the radio bear satisfies a requirement of a corresponding QoS parameter” as taught by Jin in the combined system of Touati and Horn for implementing flexible control on a bearer and implement transmission of a service data flow of a terminal device by using multiple access technologies [see Jin pg. 1, ¶7 lines 1-4].

Regarding Claim 46,
	Touati discloses the non-transitory computer storage medium of claim 45 [see fig. 13, col. 10, lines 59-66, the memory “86” storing software and/or firmware], wherein the method comprises: 
	receiving [see fig. 10: Step “608”, col. 9, lines 10-12, receiving], by the user terminal [see fig. 13, col. 10, lines 59-66, by the wireless terminal “30”], information about a second flow identifier to be released from the base station [see fig. 10: Step “608”, col. 9, lines 10-12, a delete bearer request including the wireless terminal bearer ID from the AC “44”]; and 
	releasing [see fig. 10: Step “608”, col. 9, lines 12-15, deleting], by the user terminal [see fig. 13, col. 10, lines 59-66, by the wireless terminal “30”], a mapping relation between the second flow identifier to be released and a corresponding radio bearer [see fig. 10: Step “608”, col. 9, lines 12-15, the context associated with the one or more TFTs for the dedicated bearer].

Regarding Claim 47, 
	Touati discloses the non-transitory computer storage medium of claim 45 [see fig. 13, col. 10, lines 59-66, the memory “86” storing software and/or firmware], wherein said receiving the mapping relation from the base station [see fig. 6B: Step “424”, col. 7, lines 60-63, receiving a DSCP mapping value for QoS requirements included in a bearer creation request from the AC “44”] comprises: 
	receiving [see fig. 6B: Step “424”, col. 7, lines 60-63, receiving], by the user terminal [see fig. 13, col. 10, lines 59-66, by the wireless terminal “30”], a Radio Resource Control (RRC) reconfiguration request message [see fig. 6B: Step “424”, col. 7, lines 60-63, receiving a DSCP mapping value for QoS requirements included in a bearer creation request] from the base station [see fig. 6B: Step “424”, col. 7, lines 60-63, from the access controller (AC) “44”], the RRC reconfiguration request message carrying information about the mapping relation between the radio bearer [see fig. 6B: Step “424”, col. 7, lines 60-63, the bearer creation request consisting of the DSCP mapping value for QoS requirements] and the flow identifier of the PDN connection [see fig. 2 / 6A: Step “406”, col. 6, lines 58-60; of the Packet Data Network Gateway (PDN-GW) “20”].

Regarding Claim 48,
	Touati discloses the non-transitory computer storage medium of claim 45 [see fig. 13, col. 10, lines 59-66, the memory “86” storing software and/or firmware], wherein the method comprises: 	
	saving [see fig. 6B, col. 10, lines 9-13; marking], by the user terminal [see fig. 13, col. 10, lines 59-66, by the wireless terminal “30”], the mapping relation between the flow identifier and the radio bearer [see fig. 6B, col. 10, lines 9-13; uplink packets that match any of the one or more TFTs with the received DSCP value in the mapping].

Allowable Subject Matter
Claims 8, 24 and 42 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469